Citation Nr: 1308841	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  04-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for "disequilibrium" resulting from acoustic trauma during active military service.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2011 decision, the Board denied the Veteran's appeal with regard to service connection for disequilibrium.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2011 the Court granted a join motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the part of the March 2011 decision denying the Veteran's appeal with regard to service connection for disequilibrium, and remanded the matter to the Board for compliance with instructions in the joint motion.


FINDING OF FACT

A disease or injury resulting in disequilibrium did not occur or have onset during active service, the Veteran's service-connected hearing loss disability did not cause or aggravate a condition resulting in disequilibrium, and the Veteran's disequilibrium is not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for disequilibrium resulting from acoustic trauma during active military service have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In this case the Veteran is seeking service connection for his currently diagnosed disequilibrium condition.  In a June 2003 written statement the Veteran asserted his condition was a direct complication of inner ear nerve damage he experienced while in service.

The Veteran's DD 214 documents reveal that he entered active duty on June 30, 1969.  Service personnel records document that the Veteran was in recruit training during the period from July to September 1969, in an infantry battalion at Camp Lejeune in September and October 1969, and served as a field radio operator or teletype operator in Headquarters companies for all of 1970 and until his separation from active duty in June 1971.

Service treatment records include a June 1969 report of medical examination conducted at AFEES upon the Veteran's entrance into active duty.  Audiometric results show that pure tone thresholds in the right ear, at 500, 10000, 2000, 3000, and 4000 Hertz (Hz) were 5, 45, 45, 45, and 45 decibels (dB), respectively; and pure tone thresholds in the left ear at those respective frequencies were '-5' at each frequency.  Therefore under VA regulations, the Veteran had a notable right ear hearing loss disability at entrance into service, but did not have any hearing disability for VA purposes in his left ear.  38 C.F.R. § 3.385.

Service treatment records reflect that on July 30, 1969, the Veteran stated he had hearing loss in his right ear since birth.  The medical professional noted both ears were within normal limits, but the Veteran reports his audiogram was '5' in left ear and '45' in right ear.  The Veteran was referred to a medical officer to evaluate the audiogram.  A July 31, 1969 entry indicates the Veteran had hearing loss of the right ear and was referred to audiology in order to have a H3 profile.  The change in profile report, from July 31, 1969, indicates that the Veteran had marked hearing loss apparently due to acoustic trauma.  The request for ENT clinic consult from the same day states as follows:  "Pvt states that he has not been able to hear out of rt. ear all his life.  Was sent into marines with H2 profile.  Now on H3.  Please consult and advise."  

The consultation report indicated that he was normal as far as ENT and that as to the audiogram "Probably air auacoustic ear [right ear].  Hearing [left ear] is [within normal limits]."  An August 1, 1969 entry documents that he was to be held in the Medical Platoon until seen by a specialist.  He was admitted to the Hospital Platoon with a diagnosis of hearing loss of the right ear and an estimated stay of 10 - 11 days.  

An August 2, 1969 note documents the Veteran's complaint of pain in the left head occurring when he is subjected to a loud noise.  An ear nose and throat (ENT) clinic consultation from August 1969 documented the Veteran's report that he had not been able to hear out of his right ear all of his life.  The ENT practitioner noted that the Veteran's left ear hearing was normal.  The Veteran also reported that he had pain in his left ear when subjected to loud noise.  

The Board finds that this report provides probative evidence against the Veteran's current service connection claim.  The Veteran underwent a detailed examination during service which found hearing loss, but complaint of or treatment for 'disequilibrium' or dizziness was not indicated.

The next relevant note is a March 12, 1971 request for ENT consult for the Veteran's high frequency hearing loss, and request for an audiogram.  The ENT clinician noted that the Veteran had severe right hearing loss present all of his life and that this was not aggravated by military service; and that his left hear hearing was normal.  

The Veteran then had a separation physical in June 1971.  Audiometric testing results show that pure tone thresholds in the right ear, at 500 and 1000 Hertz (Hz) were 90 and 85 decibels (dB), respectively, while no results are given for higher frequencies.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 were 15, 10, 15, 15, 5, 15 decibels (dB), respectively.  These results establish that the Veteran experienced some hearing loss in both ears while in service.  The summary of defects section of the report included, "HIGH FREQUENCY HEARING LOSS LEFT EAR EPTE [existed prior to entrance into service]."  

Based on a full review of in service treatment records, the Veteran did not make any complaint of or receive any treatment for dizziness or disequilibrium symptoms while in service.  The records also do not establish that the Veteran experienced any form of inner ear nerve damage while in service.  This provides probative evidence against the Veteran's claim that he began experiencing dizziness while in service.

Following service the Veteran was treated by Dr. 'N.K.' from October 1974 through March 1980.  Although the Veteran sought treatment on several occasions, no complaint or dizziness, loss of balance, or disequilibrium is reported, providing additional evidence against the Veteran's claim that he has experienced dizziness since service.  

The earliest suggestion that the Veteran suffered from dizziness is found in payment receipts from Dr. "D.W.J.," M.D., dated November 29, 1974 and December 13, 1974.  The receipts indicate that Dr. D.W.J.' practice was limited to otolaryngology, and a check mark is next to "D-Dizziness Evaluation" on each receipt.  

This limited evidence from Dr. 'D.W.J.' does provide some suggestion that the Veteran experienced dizziness in 1974, however no medical opinion or treatment records from these appointments with Dr. 'D.W.J.' are included in the record.  As such, the Board is unable to determine the severity of any symptoms the Veteran may have experienced at this point.  The Board does note, however, the receipts for dizziness evaluations included where dated November 1974 and January 1975, approximately two months apart.  This suggests that even if the Veteran experienced dizziness during this time frame, he did not continue to seek treatment for more than two months.  As such this evidence does not suggest the Veteran experienced a chronic dizziness condition at this time.

Furthermore, these receipts from Dr. 'D.W.J.' are the earliest suggestion that the Veteran sought medical treatment for complaints of dizziness.  However, even these receipts are from over three years after the Veteran separated from service.  The Board finds the Veteran's failure to seek medical treatment for symptoms of dizziness for several years after service is probative evidence against his claim that his condition has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran filed his first claim for VA benefits in August 1984.  At that time he claimed service connection for hearing loss in both ears, as well as a back disability.  However, the Veteran made no mention of any symptom of dizziness or disequilibrium at this time.  The filing of a claim for service connection establishes that the Veteran was aware of the VA and the process of filing disability claims.  However, he did not seek service connection for any disequilibrium condition at that time.  The Board finds the failure to seek service connection for this condition in his initial claim weighs against the conclusion that he was experiencing dizziness symptoms since service.  Therefore the Board finds the Veteran's failure to file a claim for disequilibrium or related symptoms at this time probative evidence against his claim.

In October 1984 the Veteran was provided with a VA examination in conjunction with his claim for bilateral hearing loss and back injury.  The Veteran reported that he noticed his hearing was going bad after being on the rifle range in boot camp.  The Veteran continued that he was hospitalized at Camp Lajeune in 1970 and told that his nerve had gone bad on the right side.  The Veteran also reported he was offered a medical discharge at that time but refused.  

The Board notes that the Veteran's statement is partially supported by the service treatment records; specifically he was hospitalized in 1970 for his right ear condition, as discussed above.  However, the Board finds the service treatment records do not include any medical records which found the Veteran's nerve had 'gone bad' on his right side.  Instead the medical records merely establish the Veteran had limited, if any, hearing on his right side upon entrance, and are silent to any nerve damage.  Additionally, the Veteran's assertion that he was offered a medical discharge is not included in the service treatment record.  

The Federal Circuit has held that lack of contemporaneous evidence can be weighed against lay evidence of record, however "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  In this case the Board has considered the Veteran's lay statements regarding in-service nerve damage, but finds the lack of contemporaneous medical records supporting the Veteran's assertion limits its probative weight.

Further, and more importantly, there is no report of dizziness in the October 1984 VA examination report.  Audiology examination revealed normal left ear hearing and essentially no hearing ability in the right ear, but contains no mention of dizziness or loss of balance.  After review of this evidence the VA granted service connection for aggravation of the Veteran's right ear hearing loss.

In November 2001 the Veteran was provided another VA examination.  The Veteran reported that he suffered from episodes of vertigo occurring 3 times per week and lasting approximately 1 minute.  In another section of this report he asserted that he occasionally had episodes of dizziness.  At this time he reported that while in the military he was exposed to gunfire and heavy artillery fire.  The examiner's final diagnosis included vertigo, but the examiner did not provide any explanation for this conclusion.

In April 2002, the Veteran filed another VA claim seeking increased rating of hearing loss, his knee disability, and tinnitus, but the Veteran still made no claim for his dizziness symptoms once again. 

November 2002 VA treatment notes include an assessment of disequilibrium by history and a referral to neurology for CT of the brain to rule out cerebellar atrophy.  The results of the CT examination are of record and reveal unremarkable internal auditory canals.  In a December 2002 writing, the Veteran reported that he felt off balance all of the time.  

A January 2003 neurology consultation note documents that the Veteran reported that he has felt off balance for the past 8 to 9 years, and his condition was getting progressively worse.  He reported that if he moved his head too fast he had dizziness.  The Veteran denied vertigo, reporting instead more of an off-balance feeling.  He also reported that he was deaf in the right ear, had poor left ear hearing, some days his symptoms were worse than others.  He reported that his symptoms can be preceded by ringing in the ears with a stopped-up sensation and then dizziness.   Most of the time these symptoms are precipitated by movement.  He reported that this can recur during the day and last for one hour.  He also reported that his symptoms worsen with an upper respiratory infection.  

The neurologist assessed disequilibrium, most likely secondary to chronic vestibulopathy, and questionable Meniere's disease.  There was no evidence of vertebrobasilar insufficiency (VBI).  He had a normal head CT.  An MRI was planned to evaluate posterior fossa and rule out acoustic neuroma.  

June 2003 VA treatment notes show that the Veteran continued to have problems with balance.  The MRI did not show any reversible causes, only mild changes of chronic small vessels ischemic disease and mild generalized atrophy.  The assessment was unchanged other than a finding that the MRI was negative for causes.  The Veteran was referred to ENT.

In February 2003 the Veteran filed a claim for service connection for disequilibrium which he asserted was due to inner ear nerve damage he experienced during service.  In a June 2003 letter, he asserted that he has Meniere's disease which had gotten worse over the years.  

A November 2003 ENT consult note documented that the Veteran's nystagmography study (ENG) showed no abnormalities.  The Veteran reported that vertigo with this test was far more severe than the episodes he had spontaneously.  In September 2004 the assessment was repeated.  It was noted that the Veteran sometimes responded to meclizine at a 50 mg. dose. 

Of record is an April 2005 letter in which "G.M.C.," M.S. F.A.A.A., an audiologist, reported the Veteran's military acoustic trauma as follows:  "[H]e suffered acoustic trauma due to a barrage of grenade and M60 fire while in the infantry in 1971.  [The Veteran] reported he was hospitalized at Camp Lejeune Naval Hospital for approximately one week due to this injury."  The audiologist also opined that the Veteran's symptoms and test results suggested possible Meniere's syndrome.  The doctor explained that acoustic trauma has been referred to in several studies as a possible cause of late onset Meniere's syndrome up to decades after the initial insult to the inner ear.  

VA clinic notes from January 2006 include an entry "Disequilibrium, secondary to chronic vestibulopathy, hearing loss."  

In April 2006 the Veteran testified in a hearing before the Board.  Regarding his active duty service he stated:

[W]hen I went into the Marines I had a small hear - - small hearing loss in the right ear and they knew that but then on the rifle range it started going worse so they pulled me out and they checked it.  They sent me right back into the rifle range.  Then I went to Infantry.  It just kept getting worse and then - - and I believe it was in '71 I was hospitalized with it at the same time, I was complaining about my back and, uh, for about two weeks and the - - the doctor at Camp Lejeune told me my nerve had died in my ear and what was going on is the brain didn't get the right, uh, how do you put it - - the right messages and caused - - it can cause dizziness, balance, caused nausea.  

April 2006 hearing transcript at 19.  

After describing current symptoms the Veteran provided the following testimony:  

[s]o over the years sometimes it would get better, I thought it would be - - went into remission back in the seventies but then there's a few receipts there when I went to Dr. [D.J.] . .. he told me it was from the nerve damage and he told me there was nothing they could do and, uh, there would be years of remission and then years that it would come back, suddenly.  

Of record is an October 2007 letter signed by "V.W-P.,", Au.D.  In that letter the audiologist stated that she had contacted the Veteran and obtained a verbal case history, which suggested dizziness, hearing loss, feeling of aural fullness, and tinnitus since 1969.  She accepted the Veteran's report that he had been hospitalized for those symptoms at the platoon hospital and that he suffered acoustic trauma preceding the onset.  She reported that he was diagnosed as having hearing loss of the right ear.  She stated that the diagnosis of vestibulopathy relates to any abnormality of the vestibular apparatus that, she stated, was used when symptoms presented cannot be found to have any physical findings.  She stated that one of the hallmarks of Meniere's disease was that once a physical abnormality such as stroke or traumatic brain injury has been ruled out, the clinician must rely on symptoms and case history.  She reported that there are no specific tests that can definitively rule out Meniere's but rather it was a diagnosis arrived at by process of elimination.  She stated that "in my professional opinion, it appears that [the Veteran] was admitted to the hospital during active duty due to the effects of acoustic trauma."  The rest of her opinion is as follows:  

The exposure to noise affects both ears as the noise levels are presented to both ears simultaneously.   This does not explain why [the Veteran's] right ear hearing loss is so much greater than that in the left ear.  This is a red flag - the difference between the ears.  This evidence, in addition to the triad of symptoms of dizziness, hearing loss, and aural fullness should have suggested something other than hearing loss due to acoustic trauma.  . . . After reviewing the records, case history, and symptoms from an audiological view, it is suspect that [the Veteran] has been suffering from Meniere's disease since his first episode in 1969.  

Submitted with that letter was an audiology report from May 2008 of an examination conducted by Dr. V.W-P.  This report includes comments that the Veteran had a history of military acoustic trauma and a history of dizziness, nausea, vomiting, tinnitus and aural fullness which the author stated was were consistent with Meniere's disease.  

In a February 2008 decision the Board remanded the issue for an examination, including a review of the Veteran's claims file.  The Board directed that the examiner should state whether the Veteran has a diagnosed disorder involving dizziness, disequilibrium, and/or vertigo, to include Meniere's disease and provide an opinion as to the whether it was at least as likely as not that any such disorder was related to his active service or was caused or aggravated by his service-connected hearing loss.  

In September 2008, the Veteran was provided a VA examination.  The examiner indicated that he had reviewed the Veterans claims file and medical records.  He provided a history of onset of symptoms in the 1990s.  He noted the Veteran was known to have right ear hearing loss since birth which progressively worsened during service, most likely due to acoustic trauma.  He also noted the Veteran's left ear hearing worsened during service.  The examiner stated that the Veteran was seen in VA's neurology and ENT departments in 2003 because of complaints of disequilibrium and vertigo since the 1990s, that he had a normal ENG, and that the ENT department concluded that the cause of his disequilibrium was unknown and probably due to multiple systems.  He also listed a history of exposure to a barrage of grenades and M60 fire and that he was reassigned out of infantry due to hearing loss.  

Physical examination revealed normal external ear canal, normal tympanic membrane, normal mastoids, no aural polyps, no deformity of the auricles, no complications of ear disease or secondary conditions, no evidence of middle or inner ear infection, and no signs of staggering gait or imbalance.  The examiner opined that the Veteran's chronic vestibulopathy was less likely as not a result of his military service.  He explained that on reviewing his clinical notes the Veteran's complains of vertigo and disequilibrium were noted to start in the 1990s.  

In a July 2009 letter "E.P.," D.O., expressed an opinion that the Veteran's Meniere's disease caused his hearing loss.  Dr. E.P. stated that "loud noises could have contributed to the neurosensory hearing loss in his right ear.  As we know, Meniere's disease also can cause neurosensory hearing loss."  Dr. E.P. went on to explain as follows:  

So we feel that in all medical probability two reasons why this patient has a neurosensory hearing loss in his right ear.  One is the noise exposure and two is the Meniere's disease.  

Of course, the loud noise exposure in the service did not cause the Meniere's disease.  The exact etiology of Meniere's disease is still unknown.  He may have a hereditary basis, it may be related to allergic labytinthitis and it may be related to an endolymphatic sac system that is not adequate to drain the endoylymphatic fluid.

In summary, we feel this patient has two basic problems.  One is that of the vestibulopathy which we feel is the Meniere's disease and two is the neurosensory hearing loss in the right ear.  Again, we reiterate that the noise exposure in the service could have contributed to the neurosensory hearing loss.  We also feel that the Meniere's disease could have cause the neurosensory hearing loss.  His noise exposure during his service did not, in my opinion cause the Meniere's disease.  

Also of record is a report of examination by Dr. E.P. in which an impression was rendered of Meniere's disease and neurosensory hearing loss.  

In an August 2009 letter, Dr. "G.M.C.", an audiologist, stated that he was in receipt of the ENT evaluation from Dr. E.P., referred to the earlier 2005 letter, and reiterated the opinion that the Veteran had Meniere's disease and acoustic trauma since at least 1969, while on active duty.  

In March 2010, the Veteran underwent another VA examination with regard to this claim.  In a history section, the examiner noted that the Veteran had a complaint of a 10 year history of vertigo and a 40 year history of hearing loss.  The Veteran reported that he had some hearing loss when he entered active duty and almost total hearing loss when he left active duty.  He reported one particular episode where he sustained substantial acoustic trauma in 1971, and he stated that this resulted in hospitalization at Camp Lejuene for one week.  

Under "Assessment," the examiner stated: 

According to the available medical records his complaints of vertigo became manifest 30 years following his military service . . . the disequilibrium that he experiences as likely as not related to his experience in the military given the 30 year elapsed time before which the symptoms began to manifest.  He has had an artificial knee replacement which likely included the use of intravenous antibiotics which is possible may contribute to his disequilibrium.  There is no way to tell from review of the present records at this contributed to his imbalance.  He has had both an MRI scan and a CT scan of the head approximately 7 years ago the results are not available for review although documentation in the record that these tests were both normal.  There is no reason to believe he has evidence of intracranial pathology or retrocochlear issues.  . . . It was during today's visit that a more thorough evaluation was discussed including the possibility of an electrocochleography, repeat MRI scan and a repeat videonystagmography.  

In a November 2010 letter, "B.W.K.," M.D. provided a medical opinion.  He reported that he had reviewed the Veteran's entire claims file.  He noted the Veteran's assertion that he first experienced dizziness in 1971 during service, that the dizziness cleared spontaneously, and came back years later, after which it again cleared up, but then returned as a more constant problem in the 1990s and onward.  Dr. B.W.K. stated that he had reviewed physician note receipts from Dr. "D.J." stating that the reason for his visit was for a dizziness evaluation November 29, 1974, January 6 and January 20, 1975, but that office notes were not available.  

Dr. B.W.K. opined that it was more likely than not that the Veteran suffered vestibular along with acoustic trauma during military service.  He explained that while the vestibular evaluation he underwent in September 2003 did not show any abnormality in the vestibular system, this test only measures one of five vestibular end organs in the system.  

Dr. B.W.K. stated that: 

He certainly could have suffered injury to another semicircular canal or the one (or both) of the otolithic organs, the utricle and saccule.  The otolothic organs are more sensitive to blast injury and acoustic trauma than the semicircular canals because their anatomic location in the vestibule behind the stapes footplate places them in the direct lie of the acoustic energy.  Preliminary data from the Mountain Home Veteran's Administration medical Center indicate a greater risk of injury or damage to the utricle with blast exposure.  

Dr. B.W.K. stated that he did not believe that the Veteran had Meniere's disease but "that he does suffer from chronic disequilibrium with exacerbations of dizziness secondary to a service-connected vestibular injury that has not decompensated secondary to other co-morbidities including problems with proprioception (knee and spine disease) and problems with coordination of the sensory input of the balance components (small vessel ischemic disease and generalized atrophy of the brain)."  

Dr. B.W.K. also stated that VA adjudicators had "failed to account for the possibility of otolithic injury from blast injury or acoustic trauma as described in an upcoming Otolaryngology Clinics of North America ([last names of two individuals],unpublished data.)  [The Veteran] has stated that the onset of dizziness occurred while he was serving in the Marines in 1971.  His chronic vestibulopathy is at least as likely as not to have occurred while in the military."

In a letter received in June 2010, the Veteran's attorney argued that the March 2010 VA examination was inadequate because "the examiner incorrectly noted that the Veteran complained of long standing vertigo for only 10 years and ultimately concluded that there was a 30 year lapse of time before which the symptoms began to manifest."  His attorney argued that if VA did not grant the benefits, then it should obtain an independent medical expert opinion.  Accompanying that letter were several documents, described next.  

In a June 2010 document, the Veteran stated that during service he had "nerve damage and Vertigo HT3 profile."  He reported that in late 1971 he attempted to receive treatment for his vertigo at a VA clinic but was refused treatment because he did not have a service connected disability.  He reported that in 1975 Dr. N.K. started sending him to Dr. D.W.J. for his dizziness and balance and that the doctor said he had vertigo from nerve damage.  He reported that Dr. D.W.J treated him off and on for years and it would get better but then return.  He reported that he was treated at VA in 1984 but that he was told that his vertigo came from tinnitus.  

Also submitted was a May 2010 letter from Dr. V.W-P.  She stated that she had read the supplemental statement of the case and that VA had misinterpreted the intent of her October 2007 letter.  She stated that it was her intent to show that the evidence supported a finding that the Veteran has two separate conditions affecting his right ear.  She stated as follows: "You simple cannot rule out the fact that if insult due to acoustic trauma is significant enough to literally "rip" hair cells located in the Cochlea, it is significant enough to disrupt the endolymphatic sac located in the Semi Circular Canals.  The Cochlea and Semi Circular Canals are both located in the inner and fluidly connected.  A compression wave will most certainly involve both organs."  She went on to state "you mention twice that I neglected to report a right ear hearing loss upon [the Veteran's] entrance to the service.  Based on the verbal case history and medical notes reviewed, this hearing loss was not in evidence."

Also submitted was a 2009 article from the Journal of Rehabilitation Research and Development.  This article refers to blast exposure traumatic brain injury and associated auditory impairment.  And, sums up in the abstract that "[i]impairment due to blast can include peripheral hearing loss, central auditory processing deficits, vestibular impairment, and tinnitus."  The abstract of an article titled "Delayed Endolymphatic Hydrops Syndrome After Heavy Exposure to Impulse Noise" refers to findings of 18 senior army officers with noise induced hearing loss, balance disturbance, and history of long exposure to impulse noise form firearms.  The abstract states that most of the subjects had symptoms resembling Meniere's disease.  An abstract of an article, entitled "Noise-induced vestibular dysfunction," refers to a study of six patients with Meniere's disease and a history of long - term exposure to noise and stated that the researcher's evaluation in light of literature data suggest that the relationship between vestibular dysfunction and exposure to hazardous noise may be more than coincidental.  An abstract of another article "Acoustic trauma induced Meniere's syndrome" refers to a study of 8 patients who sustained sudden or prolonged exposure to severe noise levels.  The researchers stated that their presentation supports the implication that acoustic trauma is a possible cause of Meniere's syndrome.  

Finally, in August 2012, the Board referred the Veteran's case for a medical expert opinion.  Dr. Y.R., M.D., did not personally examine the Veteran, but reviewed his extensive case file.  (The Board notes that is appears that Dr. Y.R. was not able to review copies of Dr. D.W.J.'s dizziness evaluation receipts.  This will be addressed below).  

The physician found the Veteran entered service with pre-existing right-sided hearing loss, which further deteriorated while the Veteran was in active military service.  He found the Veteran initially experienced a brief period of vertigo which later formed into a chronic disequilibrium.  Dr. Y.R. found it is not clear when the Veteran's dizziness began, and noted he has been alternately diagnosed with vestibular disorder and Meniere's disease throughout the period on appeal.  

Dr. Y.R. reviewed the record and determined that the Veteran's symptoms were triggered by motion.  For this reason she opined the Veteran has vestibulopathy or chronic disequilibrium rather than Meniere's Disease.  She explained that Meniere's is associated with more episodic symptoms, rather than symptoms triggered by movement.

Dr. Y.R. also opined that the Veteran's vestibular disorder is less likely than not related to his military service or caused by service-connection hearing loss and/or tinnitus.  Dr. Y.R. acknowledges the letter from Dr. B.W.K. suggesting that the Veteran experienced vestibular trauma from acoustic trauma in service.  However, Dr. Y.R. opined that current medical science regarding effects on acoustic trauma on vestibular end organs is fairly limited but cannot at this time support Dr. B.W.K.'s theory.  

That is, while Dr. Y.R. agrees that blast exposure or traumatic brain injury could indeed cause vestibular damage, she does not believe current medical evidence establishes that vestibular damage can be caused by acoustic trauma alone.  In further support of her opinion Dr. Y.R. points to several other Veterans she has treated with acoustic trauma and similar associated symptoms as the Veteran who did not develop debilitating disequilibrium.

As discussed above, considerable medical evidence of record is relevant to the issue on appeal.  Furthermore, several of the medical professionals involve provided opinions which contradict others.  The Court had held that so long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Based on review of all of the above cited medical record the Board finds that the Veteran does have a current disequilibrium disability, but his disequilibrium is not connection to his military service.

First, the Board finds that the Veteran has not established that he experienced symptoms of dizziness while in service.  The Board will concede that the Veteran was exposed to acoustic trauma while in service, especially during his time in the infantry.  However, as discussed above, service treatment records do not establish that the Veteran made any complaint of, or received any treatment for, symptoms of dizziness while in service.  

The Veteran has asserted at several points throughout the course of this appeal that he had limited hearing loss upon entrance to service, until he was exposed to acoustic trauma while in service, following which he was told that he had damage to his right nerve damage.  For example, in his April 2006 hearing testimony the Veteran stated he had "small" hearing loss upon entry to service until he was told in service in 1971 that his right nerve had "died."  

This version of the events, however, is contradictory to the contemporaneous medical evidence of record.  The Veteran's entrance physical established that he had notably decreased hearing acuity in his right ear upon entrance to service.  Service treatment records from July 1969 report the Veteran himself asserted he had experienced this noted hearing loss since birth.  As discussed above, no mention of right nerve damage, and certainly not nerve "death', is noted in service treatment records.  However, in pursuing this claim the Veteran has recounted a version of his medical history which is contradictory to his contemporaneous statements and treatment records.  

Such inaccurate statements regarding the status of his hearing acuity undermines the Veteran's credibility.  As such, the Board finds that the Veteran's statements that he experienced right nerve damage or death while in service are not accurate.  Simply stated, the Board finds that the Veteran is an inaccurate historian of the disability at issue and that his lay statements regarding what happen to him in service and the symptoms he had during service are entitled to highly limited probative value. 

These findings do not violate the Federal Circuit's holding in Buchanan.  In the instant case it is not the lack of corroborating contemporaneous medical evidence but rather the presence of contemporaneous evidence that affirmatively presents a very different picture of the facts surrounding the reports of hearing loss and nerve health during service than what the Veteran has reported these many years after service.  

Based on all of the foregoing the Board finds the evidence does not establish that the Veteran experienced symptoms of dizziness or severe damage or death of the right nerve while in service.

The weight of the evidence of record also fails to establish that the Veteran experienced chronic symptoms of dizziness or disequilibrium beginning shortly after service.  The 1974 through 1975 treatment receipts from Dr. D.W.J. only establish that the physician saw the Veteran on a few occasions for an evaluation of dizziness.  Given that this is a very short duration of treatment as shown by the documentary evidence, the Board finds that this is evidence of no more than an isolated treatment for dizziness.  Dr. N.K.'s treatment records for the period before and after the documentary evidence of Dr. D.W.J.'s treatment tends to show that the Veteran had several medical complaints, including sinusitis, influenza, and a hospitalization for urinary infection, but are absent any report of dizziness, loss of balance, or disequilibrium.  Therefore the Board finds that the Veteran did not experience symptoms of dizziness until 1974, and that these symptoms did not last more than a few isolated months at that time.

The Board's determination that the Veteran's temporary dizziness in 1974-75 resolved is further supported by the fact that the Veteran did not mention dizziness or related symptoms in his VA claim for hearing loss in 1984.  Instead, the first contemporaneous report of dizziness from the Veteran comes in April 2001, when he told a VA examiner he had episodes of dizziness which lasted approximately one minute, three to four times per week.  Therefore, the medical treatment records do not establish the Veteran experienced prolonged symptoms of disequilibrium until 2001, nearly thirty years after the Veteran separated from service, providing evidence against the Veteran's claim.

The Board acknowledges that during the course of this appeal the Veteran has, at times, asserted he began to experience dizziness in 1971 while still in service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as dizziness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran himself has not consistently reported that his symptoms began in service.  

Of note, in his January 2003 neurology consultation the Veteran reported he had felt off balance for the past 8 to 9 years.  

Assuming this report was credible, it places the Veteran's relevant symptoms beginning no earlier than January 1994, still twenty-three years after he separated from service.  

If the Veteran had experienced an off balance feeling, loss of equilibrium, or dizziness since service, it does not follow that he would report that he had felt off balance for only 8 to 9 years.  

Similarly, at his March 2010 VA examination the Veteran reported a ten year history of vertigo.  This statement suggests the Veteran's symptoms began in 2000, nearly thirty years after separation from service.  These statements, therefore, suggest an even later date of symptom onset than the Veteran's statements seven years earlier.  Thus, the Veteran's own statements contradict his assertion that he experienced dizziness his since military service, providing highly probative evidence against his claim, only providing yet more factual evidence against the finding that the Veteran is an accurate historian. 

After the Veteran's initial complaint of dizziness in April 2001, medical treatment records reflect that the Veteran has consistently reported feeling symptoms of dizziness and feeling off balance.  As such, the Board does not dispute that the Veteran currently experiences a chronic condition of disequilibrium.  However, the Board finds that this chronic condition did not begin until the mid 1990s at earliest, several decades after the Veteran separated from service.  

In summary, the Board finds that the service treatment records do not contain any complaint of or treatment for any dizziness symptoms while the Veteran was in service.  Second, the Board finds that the Veteran's lay evidence that he experienced dizziness since service is not credible, most notably because they are contradicted by other statements made by the Veteran.  The Veteran's most credible statements, those he made to health care providers at points in his treatment records, clearly provide (overall) highly probative evidence against this claim, indicating a problems that began years after service. 

Finally, the Board finds that the Veteran's disequilibrium did not became manifest into a chronic disability until sometime in the late 1990s, several decades after the Veteran separated from service.  For these reasons, the Board finds that the Veteran has not established that his current disequilibrium condition is directly connected to his military service.  

The Veteran also contends that his disequilibrium condition is secondary to his service connected hearing loss and/or tinnitus.  VA regulations state that secondary service connection may be established if a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  However, as will be discussed below, the Board finds this assertion is not supported by the weight of the medical evidence of record.

Throughout this appeal the Veteran has been alternately diagnosed with some form of vestibular disorder and Meniere's disease.  However, upon review of the record as a whole the Board finds that the majority of the opinions that the Veteran has Meniere's disease are either not strongly stated, or are diagnosises of exclusion without a clear explanation for their rationale.  For example, the April 2005 report of Dr. G.M.C. opines that Meniere's syndrome is a possible diagnosis, and in October 2007 Dr. V. W-P. suspected Meniere's.  However, neither of these opinions actually diagnosed the Veteran with Meniere's disease.  

In July 2009 Dr. E.P. did diagnose the Veteran with Meniere's Disease.  However, this opinion is based upon an unsupported implicit finding the Veteran had Meniere's disease during service.  This is contrary to the Board's findings of fact (as regards to what the Veteran symptoms actually were during his military service), as discussed above.  Therefore this opinion is not afforded much probative weight.  Similarly, the October 2007 letter from Dr. V. W.-P. and November 2010 letter from Dr. G.M.C. both found that the Veteran had Meniere's disease since 1969.  However, these opinions are based on the suggestion that the Veteran has experienced a chronic disequilibrium disability since service, which is contrary to the findings of the Board.  As such, these opinions are also given less probative weight.

The remaining medical opinions contained within the record agree that the Veteran does not have Meniere's disease, but instead has a chronic disequilibrium condition.  As such, the Board finds that the Veteran does not currently have Meniere's disease, but instead has a current, chronic disequilibrium condition.

The numerous medical opinions of record also disagree as to whether or not the Veteran's current condition is related to his in-service noise exposure and subsequent hearing loss.  For example, in April 2005 Dr. G.M.C. found that the Veteran's current Meniere's disease could be caused by acoustic trauma several decades earlier.  However, as discussed above, this opinion is based on factual determinations which are contrary to those found by the Board, and as such is not afforded much probative weight.

In January 2006 a VA treatment record indicated that the Veteran currently had disequilibrium which was secondary to the Veteran's service connected hearing loss.  However, this treatment record provides no rationale or reasoning in support of this conclusion.  The Court has held that a medical opinion must support its conclusion with any analysis that the Board can consider and weight against contrary opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because this treatment record provides no basis or analysis for its conclusion, it is given greatly limited probative weight.

Several medical opinions in the record opine that the Veteran's current disequilibrium condition is less likely than not related to his military service due to the several decade delay in the onset of symptoms, including the VA examinations from September 2008 and November 2010.  These opinions are based on factual background found by the Board, and are therefore afforded great probative weight.

In the December 2011 JMR the Court ordered the Board to readdress the medical opinion of Dr. B.W.K.  In a November 2010 letter Dr. B.W.K. found that the Veteran's current disequilibrium condition may be related to his military service based on partially the same factual record as determined by the Board.  Dr. B.W.K. found that the Veteran's earlier episodes of dizziness resolved and only became manifest several decades after he separated from service.  However, Dr. B.W.K. noted that the Veteran stated his first episode of dizziness occurred while he was in service in 1971.  

As discussed above, the Board has determined that this statement is not credible as this statement contradicts earlier statements made by the Veteran himself.  Therefore the Board finds this opinion is based on only a partially accurate factual background, which limits the probative value.  

Dr. B.W.K. opined that the Veteran's current condition may be related to vestibular injury that the Veteran suffered while in service.  In support of his opinion, the physician cited a then unpublished report which found that vestibular injury may be caused by acoustic trauma.  The physician concluded that based on this theory, it is as likely as not that the Veteran's current condition could have been caused by in-service acoustic trauma.

However, the August 2012 medical opinion of Dr. Y.R. provided more insight into the medical article referenced by Dr. B.W.K.  Dr. Y.R. indicated that the referenced paper was published in 2011, but discussed the effects of blast exposure and traumatic brain injury on the vestibular system, not the effects of acoustic trauma.  Dr. Y.R. agreed that blast exposure in service could cause damage to the vestibular system, but found that current medical science does not establish that acoustic trauma without blast exposure would more likely than not cause a vestibular injury several decades earlier.  Dr. Y.R. reviewed the Veteran's record and did not find any evidence of blast exposure while the Veteran was in service, just acoustic trauma.  Therefore, Dr. Y.R. opined that the Veteran's current condition was less likely than not caused by noise exposure while in service.

The Board agrees with Dr. Y.R., the record does not contain any suggestion that the Veteran was experienced any blast exposure while in service, nor has the Veteran himself made any contention that he suffered any blast injury.  

Furthermore, Dr. Y.R's opinion is based on an accurate factual background of the Veteran's service and medical history, as noted above.  

Finally, Dr. Y.R.'s opinion provides a clear reasoning and analysis for her opinion.  As such, the Board finds this opinion is afforded great probative weight.  Furthermore, this opinion provides clearly insight into the basis of Dr. B.W.K.'s opinion, as Dr. Y.R. read the article referenced in the earlier opinion after publication, and clearly explained why it was factually different from the case at hand.  As such, the Board finds that the medical opinion of Dr. Y.R. outweighs the probative weight of Dr. B.W.K.'s opinion.

Based on all of the foregoing, the Board finds that the weight of the medical evidence does not establish that the Veteran's current disequilibrium condition is the result of his service connected hearing loss or tinnitus.  As such, the Board finds that the Veteran has not established his current disequilibrium is connected to his time in service on a secondary basis.

As the preponderance of evidence is against the Veteran's claim, his appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2003, June 2005, and March 2008, which fully addressed all notice elements.  To the extent that notice with regard to the downstream elements of a disability rating and effective date were not timely, the error is harmless because service connection is not established so no disability rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  All evidence identified by the Veteran has obtained and the Veteran has been made aware of the evidence that has been received by VA.

The Veteran's representative contends that the VA examination provided in March 2010 was not adequate.  The representative asserts that the examiner failed to conduct all testing necessary to determine the presence of Meniere's disease, and the examiner failed to discuss favorable evidence associated the Veteran's condition to his military service.  In the December 2011 JMR the Court found the Board did not adequately address the representative's objections in the March 2011 decision.

The Board has again reviewed the report from the March 2010 examination and has again determined the exam was adequate.  The examiner did indicate that electrocochleography and glycerol testing for the presence of Meniere's disease had not been conducted, but he then continued to note that the condition described by the Veteran, hearing loss due to acoustic trauma, was not consistent with the typical symptoms of Meniere's disease, including fluctuating hearing loss.  Therefore the Board finds the examiner's opinion provided a rationale as to why additional testing for Meniere's disease was not required.  The Board does not require testing when testing is clearly not indicated and a clear rational is provided for the testing not being provided, as was done in this case.

The examiner also indicated that he was not able to personally review an MRI and CT scan of the Veteran from several years earlier, but he also explained he was able to review the accompanying reports which suggested both testings revealed normal results.  Finally, the examiner noted that the Veteran himself reported his symptoms of vertigo onset ten years earlier.  Based on this history from the Veteran, the examiner found his current symptoms did not onset until thirty years after his separation from service.  As such, the examiner did not fail to consider evidence favorable to the Veteran, as suggested by the Veteran's representative, but instead based his factual background on his personal interview with the Veteran.  See Harris v. West, 203 F.3d 1347, 150-1351 (Fed. Cir. 2000).  

Based on all of the foregoing the Board finds the March 2010 examination was adequate and provided a rationale on which his opinion was based.

Since the December 2011 JMR the Veteran was provided with a VHA medical opinion, the adequacy of which has also been specifically challenged in the written brief of the Veteran's representative.  Specifically, the representative argues that the examiner was not able to review the receipts from Dr. D.W.J. which suggest the Veteran was evaluated for dizziness in 1974-75.  

The Board acknowledges that Dr. Y.R.'s report makes clear she did not review these receipts herself, but her report does indicate she read Dr. B.W.K.'s reference to these receipts.  Furthermore, the entirety of Dr. Y.R.'s report makes clear she based her opinion off a factual background consistent with that determined by the Board.  Specifically, she indicated "He developed dizziness initially involve brief episodes of vertigo and later a more chronic disequilibrium."  Therefore, although Dr. Y.R. unfortunately did not review the earliest suggestion of dizziness herself, her opinion is based on the same factual background.

The representative also argues Dr. Y.R.'s opinion is not adequate because she failed to provide an adequate rationale for her opinion, specifically arguing that Dr. Y.R. does not point to any medical literature indicating that acoustic trauma cannot cause otolithic injury.  In her report Dr. Y.R. specifically stated, "I do not believe that here is, as yet, sufficient medical data regarding otolith injury from acoustic trauma."  Therefore in her report Dr. Y.R. is not asserting that acoustic trauma cannot cause otloith injury, but merely that medical science does not, as of yet, support this connection.  

The Board finds that this statement by Dr. Y.R. provides a clear rationale as to why she opined the Veteran's current condition is less likely than not related to his military service, which is that the connection is not support by current medical science.  The Court has previously held that a medical examination is not inadequate merely for finding current medical knowledge cannot determine the cause for a claimed condition.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Similarly, the Board finds that Dr. Y.R.'s acknowledgment of the limitation of current medical science in this subject matter does not make her opinion "inadequate".  

Based on the above the Board finds that the August 2012 VHA opinion of Dr. Y.R. is adequate.

In this regard, it is important to note that any perceived weakness in any part of the VA's effort to fully assist the Veteran with the development of this claim, or in any part of any one medical opinion in this case, is more than made up by the extensive efforts undertaken as a whole, which must be noted for the record, including extensive medical evidence obtained by the VA over many years.  These efforts, as a whole, should not be overlooked. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The Veteran's claim for service connection for a disequilibrium condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


